Citation Nr: 0519194	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Entitlement to service connection for disability affecting 
the left hip and/or thigh.  

2.	Entitlement to a restoration of a 100 percent rating for 
the service-connected residuals of prostate cancer, from 
August 1, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.     

The present matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for the residuals of a 
hematoma of the left thigh, and for post-operative avascular 
necrosis of the left hip.  In February 2000, the veteran 
filed a notice of disagreement (NOD), and a statement of the 
case (SOC) was issued later that month.  The veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in April 2000.  

In the April 2000 substantive appeal, the veteran's 
representative requested, on the veteran's behalf, a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.  Such 
hearing was scheduled for May 2004; however, the record 
indicates that, in April 2004, the veteran cancelled the 
hearing.  

For the reasons expressed below, the Board has 
recharacterized the claims for service connection as 
involving a single claim for service-connected left hip 
and/or thigh disability.  The claims on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.  

The veteran service medical records (SMRs) include a December 
1968 physician's report that notes the veteran's complaints 
of pain in his left thigh, following a fall two weeks 
previously.  It was further noted that the veteran had 
tenderness to the left quadriceps, with no bony tenderness.  
The impression was of a hematoma of the left thigh.  Further 
treatment notations dated that same month reflect the 
continued presence of a left thigh hematoma.  A September 
1969 report notes the occurrence of another accidental fall 
earlier that month, although the primary areas affected were 
the rib cage and chin.

The medical evidence since discharge from service includes 
private hospitalization records dated from September 1990 to 
October 1990, pertaining to the veteran's core decompression 
procedure of the left hip, for treatment of Type I avascular 
necrosis of the left femoral head.  Records from the 
Huntington VA Medical Center (VAMC) include an October 1998 
report that noted left hip pain/instability as well as 
avascular necrosis.  A November 2000 record reflects the 
veteran's complaint of a prior left hip injury due to a fall 
while in service, and further notes a finding from the 
physician evaluating the veteran that the in-service injury 
was a possible cause of his avascular necrosis.  Additional 
records from a private physician dated from September 2000 to 
March 2001 note ongoing left hip pain.  

Thus, the competent evidence reflects a December 1968 fall 
and assessment of left thigh hematoma, a post-service 
assessment of avascular necrosis and additional 
symptomatology affecting the left hip region, and a medical 
opinion suggesting a possible nexus between at least some of 
the veteran's left hip problems and his in-service injury  As 
the veteran clearly is seeking service connection for a left 
hip and/or thigh disability on the basis of in-service 
injury, the Board finds that the service connection claims 
adjudicated by the RO are best expressed as the single issue 
reflected on the title page of this remand.  Moreover, given 
the medical record, the Board finds that more definitive 
medical evidence and opinion as to the veteran's current left 
hip disability(ies), and the medical relationship, if any,  
between each such disability and military service, would be 
helpful in resolving the claim for service connection on 
appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Huntington 
VAMC dated in October 1998, and November 2000.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Huntington VAMC since 
November 2000, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met with 
respect to the claim for service connection, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to that claim.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See             38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection on appeal.  

As a final point, the Board notes that in its May 2003 rating 
decision, the RO reduced from 100 percent to 10 percent the 
rating for the veteran's service-connected residuals of 
prostate cancer, effective August 1, 2003.  Later that month, 
the veteran's representative filed an NOD with the reduction 
in rating; however, the RO has yet to issue a SOC with 
respect to this claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the May 2003 reduction in rating from 100 
to 10 percent for service-connected 
residuals of prostate cancer, along with a 
VA Form 9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on that issue.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be perfected 
(as regards the claim for a restoration of 
a 100 percent rating for the veteran's 
service-connected residuals of prostate 
cancer, within 60 days of the issuance of 
the statement of the case).

2.	The RO should obtain from the 
Huntington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's left hip and/or thigh, from 
November 2000 to the present.  The RO must 
follow the current procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for disability of 
the left hip and/or thigh that is not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159 (2004).  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, 
at an appropriate medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include x-rays) should be accomplished 
(with all pertinent results made available 
to the primary physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The examiner should clearly identify all 
disability of the left hip and/or thigh 
(to include avascular necrosis) from 
which the veteran currently suffers.  
With respect to each such diagnosed 
disability, the examiner should opine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include the injury 
from a fall that culminated in a December 
1968 assessment of hematoma of the left 
thigh.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for disability of the left hip 
and/or thigh in light of all pertinent 
evidence and legal authority.  

9.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

